Case 3:17-cv-00364-JBA Document177 Filed 09/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

Doe,
Plaintiff,
v.
Docket No. 17-cv-364 (JBA)
Quinnipiac University,
Defendant.

 

ORDER OF DISMISSAL ON REPORT OF SETTLEMENT

Counsel reported that this matter has been settled and that no further action is
required. This case will now be dismissed.

If the parties wish to file a stipulation of dismissal (for approval by the court or
for inclusion in the court's file), they may move to re-open the case by October 24, 2019.

This date may be extended by motion filed under D. Conn. L. Civ. R. 7(b)(2)
without prejudice.

IT IS SO ORDERED.

/s/
Janet Bond Arterton, U.S.D.J.

 

Dated at New Haven, Connecticut this 25" day of September 2019.
